All concur, except Taylor, P. J., who dissents and votes for reversal and for dismissal of the complaint on the ground that plaintiff failed to establish any negligence on the part of the defendant, and Kimball, J., who dissents and votes for reversal and for granting a new trial on the ground that the verdict as rendered is against the law of the case as charged by the court. (Appeal from a judgment for plaintiff in two negligence actions, consolidated by court order.) Present — Taylor, P. J., MeCurn, Vaughan, Kimball and Piper, JJ.